934 So. 2d 493 (2005)
William F. HAYES, Jr., et al., Appellants,
v.
In re the GUARDIANSHIP OF Mae E. THOMPSON, etc., Appellee.
No. 3D04-985.
District Court of Appeal of Florida, Third District.
March 16, 2005.
Rosenthal Rosenthal Rasco, Eduardo I. Rasco, and Jessica B. Lassman, for appellants.
Stephen B. Fuller, for appellee.
Before LEVY, SHEPHERD, and CORTIÑAS, JJ.
PER CURIAM.
We find that the appellants lack standing to challenge the trial court's award of attorney's fees. McGinnis v. Kanevsky, 564 So. 2d 1141, 1144 (Fla. 3d DCA 1990). Accordingly, we affirm and certify conflict with Bachinger v. Sunbank/South Florida, N.A., 675 So. 2d 186 (Fla. 4th DCA 1996).
Affirmed; conflict certified.